t c memo united_states tax_court patrick carlin hickey et al petitioners v commissioner of internal revenue respondent docket nos filed date patrick carlin hickey pro_se robert p gettys for petitioner sharon joann hickey louis h hill for respondent cases of the following petitioners are consolidated herewith patrick carlin hickey docket no sharon joann hickey docket no and sharon joann hickey and patrick c hickey intervenor docket no memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine certain determinations made by respondent as to their federal_income_tax liabilities the court consolidated the cases for purposes of trial briefing and opinion inasmuch as petitioner sharon joann hickey is involved in these cases because she filed joint and federal_income_tax returns with petitioner patrick carlin hickey we hereinafter use the singular petitioner to refer solely to patrick carlin hickey we refer to sharon joann hickey as hickey unless otherwise noted section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure in docket nos and petitioner petitioned the court on date to redetermine respondent’s determination of the following deficiencies additions to tax and penalties additions to tax penalty year deficiency sec_6651 sec_6654 sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent reflected this determination in two notices of deficiency issued to petitioner on date respondent also determined in the notices of deficiency that petitioner is liable under sec_6651 for additions to his and taxes in amounts to be determined in answering petitioner’s petition in docket no respondent conceded that petitioner is not liable for the sec_6651 and additions to tax determined for in docket no hickey petitioned the court on date to redetermine respondent’s determination of the following deficiencies additions to tax and penalties additions to tax penalty year deficiency sec_6651 sec_6654 sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number respondent reflected this determination in a single notice_of_deficiency issued to hickey on date respondent also determined in the notice_of_deficiency that hickey is liable under sec_6651 for an addition to her tax in an amount to be determined in answering hickey’s petition in docket no respondent conceded that she is not liable for the sec_6663 penalties determined for and and alleged as to that she is liable for a dollar_figure accuracy- related penalty under sec_6662 and d for substantial_understatement in docket no hickey petitioned the court on date for relief under sec_6015 from joint liability for any amount that she is determined to be liable in docket no on date the commissioner had issued to hickey a final notice_of_determination denying her any such relief following a short trial on these cases inclusive of an evidentiary hearing on a motion by petitioners to suppress all documents and testimony collectively proffered evidence related to the commissioner’s determinations and allegations of fraud we decide whether we shall grant that motion to suppress we hold that we shall not given this holding petitioners concede all other issues in these cases including their liability for the deficiencies additions to tax penalties and accuracy-related_penalties determined by respondent except to the extent conceded by respondent in his answers and whether hickey is entitled to her requested relief under sec_6015 findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioners’ motion was filed as a motion to dismiss for cause or alternatively to suppress the proffered evidence a dismissal of the deficiency cases generally would require that the court enter decisions finding that the deficiencies in tax additions thereto and penalties are the amounts determined in the notices of deficiency see 62_tc_519 see also sec_7459 cf 118_tc_330 given that result which petitioners obviously do not desire we consider in the deficiency cases only so much of their motion as relates to suppression of evidence we consider their motion in its entirety in the remaining case petitioners resided in kentucky when their petitions were filed with the court they were married on date and they have been husband and wife ever since at all relevant times petitioner has been a licensed practicing attorney in kentucky petitioner filed his and federal_income_tax returns on date using the filing_status of single those returns reported that petitioner had one dependent a daughter for and two dependents a son and daughter for and total income of dollar_figure for and dollar_figure for petitioner filed his federal_income_tax return on date using the filing_status of single that return reported that petitioner had two dependents a son and a daughter and total income of dollar_figure petitioners filed a joint federal_income_tax return on date that return reported that petitioners had two dependents petitioner’s son and daughter and total income of dollar_figure petitioners filed a joint federal_income_tax return on date that return reported that petitioners had two dependents petitioner’s son and daughter and total income of dollar_figure almost all of the total income reported on these five returns was attributable to petitioner’s practice as a self-employed attorney the and returns reported that petitioner owed tax of dollar_figure and dollar_figure respectively the and returns reported that petitioners owed tax of dollar_figure and dollar_figure respectively petitioner did not submit with his or return the amount of tax reported as owed in date the commissioner assigned michael cox cox a revenue_officer in the commissioner’s collection_division to collect assessed federal income taxes shown in the commissioner’s records to be owed by petitioner cox was not assigned to audit or examine any of the returns underlying those taxes nor did he do so on date cox concluded that the taxes were uncollectible and he closed the case as such cox’s conclusion was based primarily on his receipt from petitioner of information on his finances and cox’s finding at the local courthouse of no assets recorded in petitioner’s name in john voorhees voorhees a special_agent in the commissioner’s criminal_investigation_division cid was told by a law enforcement agency that it had been informed that hickey was selling prescription drugs illegally later in date voorhees spoke to one of the agency’s confidential informants and was told that petitioners kept a large quantity of narcotics at their home and lived a lavish lifestyle the informant told voorhees that petitioners had paid for a lavish wedding and honeymoon in ireland and that petitioners had primarily used cash to pay for home improvements eg a jacuzzi and expensive windows and entertainment_expenses eg stereo equipment and large television sets the informant told voorhees that either petitioner or hickey had told the informant that petitioners kept large amounts of cash in petitioner’s car on the basis of this information voorhees began a preliminary investigation of petitioners to determine whether he should begin a formal criminal investigation voorhees closed the preliminary investigation on or about date concluding that he had insufficient information to support a criminal investigation of petitioners in connection with that closing voorhees contacted cox voorhees told cox the information that voorhees had received from the confidential informant and told cox that he should consider looking into the ability of petitioner to pay his delinquent federal income taxes as he may be financially able to do so at no time during that conversation nor at any other time did voorhees advise or direct cox to do any specific work as to petitioner from either a civil or criminal point of view on or about date cox reopened his collection case as to petitioner’s delinquent federal_income_tax liability seventeen days later cox visited petitioner’s residence a two-story house that he and his ex-wife had built in for dollar_figure where cox observed a fairly new jeep wrangler in the driveway a new jacuzzi in the backyard and a new front door petitioner did not answer cox’s knock at the door and cox left his business card at the house without speaking either to petitioner or to hickey on date petitioner stopped by cox’s office without prior notice and petitioner completed in part and signed under penalties of perjury a form 433-a collection information statement for individuals and a form 433-b collection information statement for businesses collectively financial statements cox informed petitioner at that meeting that all relevant information on the financial statements had to be completed in full the financial statements did not indicate that petitioner owned a house or a vehicle petitioner told cox that petitioner did not own a vehicle that his wife owned one vehicle subject_to a lien and that his daughter owned the house in which he lived although he stated she was a law student and tended not to stay at the house petitioner informed cox that the house had previously been transferred to petitioner’s mother when he divorced his ex-wife and that his mother transferred the house to the daughter when the mother died in petitioner informed cox that petitioner and the daughter split the cost of improvements made to the house on date cox researched the records of the department of motor vehicles and learned that hickey was listed as the owner of two unencumbered vehicles a jeep wrangler and a jeep cherokee with a total assessed value of dollar_figure cox also researched the pertinent real_property records and learned that petitioner’s daughter was listed as the owner of the referenced house which then was assessed at dollar_figure cox did not find at either place the recording of any asset in petitioner’s name as of date the commissioner’s records showed that petitioner owed more than dollar_figure in back taxes interest and penalties on that day petitioner gave cox some additional financial information including lien information for the jeep wrangler and cox informed petitioner that his financial status as reported to cox allowed petitioner to pay at least dollar_figure per month towards his federal_income_tax liability petitioner replied that he must not have given cox all of his actual financial information as petitioner indicated he was unable to make that minimum payment and requested additional time to disprove the calculated minimum payment later on that day cox recorded in his investigative history sheet history sheet his plan of action for the case his plan stated discuss case with cid for possible fraud i believe tp has submitted a fraudulent financial statement with regards to vehicles income and possibly real_property i also believe that his could also be fraudulent with regards to his dependents and income tp has dollar_figure in vehicles which are free and clear and i don’t see where his financial statements or income_tax returns support this as of this time cox did not believe that he had the requisite firm indication of fraud that would support referring petitioner’s case to cid instead cox thought he should investigate further to determine whether the recording of the house and vehicles in names other than petitioner was in fact proper cox also was awaiting receipt of additional financial information that petitioner had told him would be forthcoming cox was not sure at this time that he would refer petitioner to cid but thought that he should discuss with cid his belief that petitioner’s case was a potential fraud case cox had a suspicion at the time that petitioner was not being truthful with him on date petitioner met with cox again and gave him more financial information petitioner informed cox at this meeting that petitioner’s income to date was dollar_figure rather than dollar_figure as previously reported petitioner also changed certain line items that he had previously reported on the financial statements petitioner and cox had no further meetings after this date on date petitioner filed for bankruptcy under chapter of the u s bankruptcy code on the same day cox received a copy of that filing on or about date cox attempted to contact petitioner’s daughter but was unable to do so on date cox spoke to petitioner’s ex-wife as to the house in which petitioner lived and the fact that it was listed in the name of the daughter petitioner’s ex-wife informed cox that she did not realize that the house was in the daughter’s name and that the daughter was a law student who worked part time petitioner’s ex-wife informed cox that the daughter and son of petitioner and his ex-wife lived with the ex-wife and that she did not believe that the daughter could afford to pay any expenses related to the house following this conversation cox believed that he should discontinue his case as to petitioner and refer him to cid for criminal prosecution shortly before date cox met with voorhees for the first time after reopening the collection case and discussed with him whether the facts of petitioner’s case as cox believed them to be supported his making of a criminal_referral of petitioner to cid on date cox prepared the requisite paperwork to refer petitioner’s case to cid and cox forwarded the case to cid the essence of cox’s referral was that petitioner was evading the payment of his assessed federal_income_tax liability in that he claimed that he did not own the house in which he lived the house was in the name of his teenage daughter who did not work full time his ex-wife the daughter’s apparent custodial_parent had no knowledge of any such ownership by the daughter and the house if in fact owned by petitioner could be used to pay his federal_income_tax liability on or about date voorhees began the criminal investigation of petitioner pursuant to cox’s referral and recorded for the first time in the commissioner’s computer system that a criminal investigation of petitioner was underway on date voorhees interviewed petitioner for the first time subsequently petitioner was indicted by the united_states for various tax offenses for through including for each year income_tax evasion under sec_7201 during that proceeding criminal case petitioner moved the district_court to suppress evidence that he claimed was obtained in violation of his constitutional rights an evidentiary hearing was held as to the motion and on date a magistrate judge issued a report and recommendation r r denying it nine days later petitioner objected to the r r and days after that the united_states responded to those objections on date the district_court overruled petitioner’s objections as moot accepted the r r and denied petitioner’s motion to suppress as moot the district court’s actions followed notification that petitioner would be pleading guilty to part of the indictment on or about date petitioner pleaded guilty to a single count of sec_7201 tax_evasion for the other counts in the indictment were dismissed upon motion by the united_states after he had served his sentence stemming from his plea petitioner on or about date petitioned the district_court for a writ of error coram nobis pursuant to u s c sec petitioner asserted that the petition should be granted because the commissioner had developed the criminal case in the guise of a civil investigation even after the civil investigation had uncovered firm evidence of fraud petitioner asserted that one of the commissioner’s civil investigators cox had improperly collaborated with one of the commissioner’s criminal investigators voorhees before petitioner’s case was referred to cid petitioner asserted that the commissioner had improperly conducted a criminal examination under the guise of a civil examination the district_court denied petitioner’s petition and that denial was affirmed on appeal see 92_fedappx_317 6th cir opinion petitioners move the court to exclude from evidence all of the proffered evidence because they argue cox and voorhees disregarded petitioners’ constitutional rights by criminally investigating petitioner under the guise of a civil examination while the court_of_appeals for the sixth circuit generally disfavors the citation of unpublished decisions the rules of that court allow such a citation for the purpose of establishing res_judicata estoppel or the law of the case see 6th cir r g in violation of audit internal_revenue_manual sec at big_number irm section and sec_7605 irm sec states in relevant part if during an examination an examiner uncovers a potentially fraudulent situation caused by the taxpayer and or the preparer the examiner shall discuss the case at the earliest possible convenience with his her group manager if the group manager concurs he she will discuss the case with the district fraud coordinator dfc who together with the group manager will provide guidance to the examiner on how to proceed once there is a firm indication of criminal_fraud all examination activity shall be suspended if the case meets the criminal criteria found in the law enforcement manual or locally developed criminal criteria a referral will be made to criminal investigation ci via form_2797 a firm indication of fraud is more than mere suspicion or first indication of fraud it is a factual determination which must be made on a case by case basis this determination will be made by the dfc and the group manager on each case under no circumstances will an examiner or group manager obtain advice and or direction from ci for a specific case under examination although this section on its face applies solely to examiners respondent concedes that its provisions also applied to cox sec_7605 provides in relevant part sec_7605 time and place of examination a time and place --the time and place of examination pursuant to the provisions of sec_6420 sec_6421 sec_6427 or sec_7602 shall be such time and place as may be fixed by the secretary and as are reasonable under the circumstances in the case of a summons under authority of paragraph of sec_7602 or under the corresponding authority of sec_6420 sec_6421 or sec_6427 the date fixed for appearance before the secretary shall not be less than days from the date of the summons continued petitioners assert that cox violated irm section when he continued a civil examination after finding a firm indication of fraud petitioners assert that cox violated irm section when he spoke to voorhees about the making of petitioner’s criminal_referral to cid petitioners assert that cox violated sec_7605 by conducting a second_examination of petitioner’s books_and_records with the exception of petitioners’ assertion concerning sec_7605 petitioners’ two assertions are the same assertions that petitioner made in the criminal case and that were not accepted by either the district_court or the court_of_appeals for the sixth circuit see hickey v united_states supra respondent notes that petitioners’ current assertions on the applicability of irm section are similar to the assertions that petitioner made in the criminal case in his motion to suppress and argues that the district court’s disposition of that motion may estop petitioners from making those same assertions here respondent makes no mention of the fact that petitioner also made the same assertions in connection continued b restrictions on examination of taxpayer --no taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary with his petition for a writ of error coram nobis and that neither the district_court nor the court_of_appeals for the sixth circuit accepted those assertions see hickey v united_states supra we believe that the courts’ decisions in hickey v united_states supra preclude petitioners from repeating in this proceeding the same assertions that petitioner made in support of his petition for writ of error coram nobis that petition contended that cox improperly collaborated with voorhees before petitioner’s case was submitted for criminal_referral and that cox and voorhees developed a criminal case against petitioner in the guise of a civil examination even after cox had uncovered in the civil investigation firm evidence of fraud id the district_court rejected those contentions and denied the petition the court_of_appeals for the sixth circuit affirmed that action stating the district_court correctly concluded that the evidence of record does not support petitioner’s contention that irs agents developed its criminal case against him in the guise of a civil investigation even after the civil investigation had uncovered firm evidence of fraud id pincite w hen an issue of ultimate fact has once been determined by a the district_court may also have rejected the same assertions when it denied petitioner’s motion to suppress the record is not clear as to whether the court denied that motion on its merits or because it was moot valid and final judgment that issue cannot again be litigated between the same parties in any future lawsuit 397_us_436 accord 195_f3d_836 6th cir see also 195_f2d_179 9th cir the nature of the writ of error coram nobis is that it is a civil_proceeding in which the judgment of the court is res_judicata at least of the issues tendered and joined cf 606_f2d_216 7th cir a coram nobis motion is a step in a criminal proceeding yet is at the same time civil in nature and subject_to the civil rules of procedure even if petitioners were entitled in this case to repeat petitioner’s previous assertions they would still not prevail in that we disagree with each of their three assertions our decision as to whether cox had a firm indication of fraud within the meaning of irm section and failed to suspend his examination of petitioner turns on the facts in the record at hand see 192_f3d_535 6th cir petitioners bear the burden_of_proof id pincite cf 153_f3d_445 7th cir although the decisions relating to petitioner’s petition for writ of error coram nobis were not raised by respondent as an affirmative defense a federal court may raise the issue of res_judicata sua sponte see 891_f2d_1211 6th cir see also 109_tc_235 this court may raise the doctrine_of issue preclusion sua sponte 835_f2d_1095 5th cir while they argue that cox had the requisite firm indication of fraud by virtue of the fact that he entered in the history sheet that i believe tp has submitted a fraudulent financial statement with regards to vehicles income and possibly real_property we do not believe that this entry establishes that cox had a firm indication of fraud as to petitioner within the meaning of irm section we read that entry in the context of the record as a whole as expressing cox’s then serious suspicion that petitioner had engaged in an act that could be fraudulent but which had to be explored further to determine whether it was in fact fraudulent such a general suspicion of fraud is not a firm indication of fraud for purposes of irm section see united_states v peters supra pincite firm indication of fraud in the context of irm section is different from an initial indication of fraud and is more than a mere suspicion of fraud cf united_states v mckee supra pincite 820_f2d_1395 5th cir our reading of that entry is supported by cox’s credible testimony that he did not at the time of the entry believe he had the requisite firm indication of fraud to refer the matter to cid our reading is also supported by our finding that cox did not know when he made the entry whether petitioner’s omission of the house and vehicles from his financial statements was proper upon his receipt of the financial statements from petitioner cox did not have clear evidence of tax_fraud such that the only reasonable conclusion was that petitioner willfully set out to evade his federal tax_liability given that cox knew at the time of the entry that the house and vehicles were actually titled in the public records in names other than petitioner’s the question was whether one or more of those assets was actually owned by petitioner and thus inappropriately omitted from his financial statements cox needed to and actually did perform further investigation of each asset to make that determination it was only after he completed that and other further investigation that he verified and firmly believed that petitioner’s financial statements were fraudulent and deserving of a referral of petitioner to cid by analogy to an observation of the court_of_appeals for the sixth circuit in united_states v mckee supra pincite when faced with a similar setting only the most overzealous revenue_officer would have considered referring petitioner’s case to cid upon receiving petitioner’s financial statements which on their face did not appear to be trustworthy but which in fact reflected the ownership of the house and vehicles as of public record given the unanswered question as to whether the true owner of each of those assets was the individual who was actually listed in those records or was in fact petitioner we do not believe that cox had such a firm indication of fraud that required him to refer petitioner’s case to cid in face of that unanswered question see id see also united_states v peters supra pincite united_states v caldwell supra pincite3 816_f2d_139 4th cir 705_f2d_1237 10th cir as noted by the court_of_appeals for the sixth circuit in united_states v mckee f 3d pincite courts must defer to the discretion of a civil agent as to whether and when a criminal investigation is warranted see also united_states v caldwell supra pincite cf 860_f2d_495 4th cir nor do we believe that a violation of irm section occurred when cox spoke to voorhees just before cox’s criminal_referral of petitioner while petitioners invite the court to read irm section narrowly to treat any prereferral contact between the two as a violation of irm section we decline that invitation and apply that section as written to preclude advice and or direction from ci for a specific case under examination credible_evidence in the record establishes and we find as a fact that cox’s conversation with voorhees did not involve advice and or direction from voorhees as to cox’s criminal_referral of petitioner the conversation focused solely on whether cid would accept cox’s criminal_referral of petitioner if cox expended the time and energy to make a referral on the basis of the facts as he believed them to be cox as of the time of the conversation had gathered all information that he believed was necessary to show that petitioner owned one or more of the relevant assets and that petitioner had fraudulently omitted one or more of those assets from his financial statements the record does not establish that cox during the conversation sought or received the advice or direction of voorhees as to any information that cox needed to obtain to build a better criminal or civil case against petitioner in fact the record does not establish that cox during or after his conversation with voorhees acquired any information at all from or about petitioner as to petitioners’ third assertion they argue that cox violated sec_7605 by conducting more than one examination of petitioner we disagree pursuant to sec_7605 the commissioner generally may inspect a taxpayer’s books_or_records for a taxable_year only once ‘ t he standard is whether the examination or investigation sought by the irs is unnecessarily duplicative of some prior examination’ 769_f2d_1440 10th cir quoting 543_f2d_996 2d cir petitioners have not demonstrated that the commissioner while petitioners ask the court to conclude that voorhees directed cox to reopen his collection case we do not find that such was so nor do we find as petitioners ask us to that cox and voorhees participated in a joint collaborative effort in preparing the referral of petitioner to cid met this standard when cox reopened petitioner’s collection case or that the commissioner otherwise improperly inspected petitioner’s books_or_records more than once for a taxable_year nor have petitioners cited any authority and we are not aware of any such authority that states that the commissioner may not reopen a closed collection case on the basis of information that at the time of reopening tends to show that the amount previously considered uncollectible may in fact be collectible given the additional fact that petitioner never resisted giving information to cox after he had reopened his collection case but in fact gave it to him voluntarily we conclude that cox by reopening the collection case did not perform a prohibited second inspection of petitioner’s books_and_records in violation of sec_7605 see 451_f2d_352 6th cir cf miller v commissioner tcmemo_2001_55 we sustain respondent’s determinations except to the extent of his concessions we have considered all arguments made by the parties and have rejected those arguments not discussed herein as meritless in order to reflect the foregoing including respondent’s concessions an order will be issued denying petitioners’ motion and decisions will be entered under rule
